Citation Nr: 1012088	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-17 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for left ear tinnitus.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to February 
1973 and from August 2004 to February 2005.  The Veteran also 
had a period of active duty deployment from October 15, 2003, 
to November 18, 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Boston, Massachusetts.  The Veteran testified before 
the undersigned Veterans Law Judge in May 2008; a transcript 
of that hearing is associated with the claims folder.

Service connection for a vestibular disorder, right ear 
hearing loss, and right ear tinnitus was awarded by the Board 
in an August 2008 decision.  See also RO Rating Decision 
dated in September 2008.  The issues of service connection 
for left ear hearing loss and tinnitus, however, were 
remanded for further evidentiary and procedural development.  
As discussed below, the Board finds that there was 
substantial compliance with its remand; thus, it may proceed 
with a decision at this time.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  The competent evidence does not establish that the 
Veteran has a current left hearing loss disability that is 
related to military service.

2.  The competent medical and lay evidence is in relative 
equipoise as to the issue of whether the Veteran's current 
left ear tinnitus is related to his active military service.



CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by the Veteran's active military service, nor may it be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2009).  

2.  Left ear tinnitus was incurred during the Veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009).  

Review of the claims file reflects that letters sent to the 
Veteran in June 2005 and February 2007 satisfied VA's duty to 
notify requirements.  See generally Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  In this regard, these letters 
informed him of the requirements needed to establish 
entitlement to service connection for left ear hearing loss 
and tinnitus.  They also requested that he provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

Ideally, all notice and assistance provisions of VCAA should 
be provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are, as in this 
case, not prejudicial to the claimant.  Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); see also Pelegrini, 18 Vet. App. at 121.  In this 
regard, the Veteran was provided ample opportunity to 
meaningfully participate in the adjudicatory process and, 
following the issuance of the February 2007 VCAA letter, the 
entire record was reviewed and this appeal was readjudicated.  
April 2007 and January 2010 supplemental statements of the 
case were then sent to the Veteran.  See id. at 120; Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  The Veteran has not provided any 
specific contention that he was prejudiced by the timing of 
any notice letters.  Thus, the Board finds no prejudice in 
proceeding with the current appeal.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (held that except for cases in which 
VA has failed to meet the first requirement of 38 C.F.R. § 
3.159(b) by not informing the claimant of the information and 
evidence necessary to substantiate the claim, the burden of 
proving harmful error must rest with the party raising the 
issue).  

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the claim decided herein and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2009).  In this regard, the Veteran's service 
treatment records are associated with the claims folder, as 
well as all relevant VA and non-VA treatment records.  The 
Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
these claims.  Finally, multiple VA examinations were 
provided in conjunction with the issues on appeal for the 
specific purpose of determining the existence and etiology of 
any claimed left ear hearing loss or tinnitus.  These 
examination reports reflect findings relevant to the issues 
on appeal and, as appropriate, provide an opinion as to the 
etiology of left ear hearing loss and/or tinnitus that is 
based on the examination and history of the Veteran as well 
as a review of the claims file.  As such, the Board finds 
that the Veteran has been provided with an examination that 
is adequate for rating purposes.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  

Under the circumstances of this case, "the record has been 
fully developed," and it is difficult to discern what 
additional guidance VA could have provided to the appellant 
regarding what further evidence he should submit to 
substantiate his claims.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.  

Analysis

In March 2005, the Veteran submitted an original application 
for VA compensation benefits, seeking service connection for 
hearing loss and tinnitus, claimed as secondary to an 
infection contracted while on active duty deployment from 
October 2003 to November 2003.  As noted in the Introduction 
above, service connection has already been established for 
right ear hearing loss and tinnitus as due to an in-service 
illness, likely viral.  Service connection has also been 
awarded for a vestibular disorder as due to this same 
illness.  In adjudicating the Veteran's remaining claims on 
appeal, the Board has considered whether he has current left 
ear hearing loss or tinnitus which is related to his in-
service illness.  Alternatively, it has also considered 
whether any left ear hearing loss or tinnitus is shown to be 
related to in-service noise exposure.  See Robinson v. 
Mansfield, 21 Vet. App. 545, 553 (2008) (the VA must consider 
all possible theories of entitlement raised by the claimant 
or the evidence of record).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  Id. § 3.303(d).  
Finally, certain chronic disabilities, such as hearing loss, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

A. Left Ear Hearing Loss

Initially, the Board notes that in order to prevail on the 
issue of service connection there must be competent evidence 
of a current disability at some point during a veteran's 
appeal.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
McClain v. Nicholson, 21 Vet App 319 (2007) (requirement that 
a current disability be present is satisfied "when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim...even though the disability resolves prior to the 
Secretary's adjudication of the claim").

With respect to hearing loss, the law provides that impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  Hensley v. Brown, 5 Vet 
App 155 (1993); 38 C.F.R. § 3.385 (2009).  See also 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (VA's 
interpretation of a hearing disability as expressed in the 
explanatory statement of § 3.385 is reasonable).  

In the present case, none of the competent medical evidence 
of record indicates that the Veteran has left ear hearing 
loss which constitutes a disability for VA purposes.  Service 
treatment records, including a February 2005 audiogram, 
private treatment records, and VA examination reports dated 
in July 2005 and March 2009 all show pure tone threshold 
results of less than 40 decibels in the relevant frequencies.  
There is also no evidence of auditory thresholds of 26 
decibels or greater for at least three relevant frequencies 
or speech recognition scores of 94 percent or less.  

The Board acknowledges that the Veteran is competent as a lay 
person to provide lay evidence that he has difficulty hearing 
in his left ear.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (the veteran as a lay person is competent to report 
information of which he has personal knowledge, i.e., 
information that he can gather through his senses).  However, 
medical, and not lay, evidence is required to determine 
whether his left ear hearing loss constitutes a disability 
for compensation purposes.  See Hensley v. Brown, 5 Vet App 
155 (1993); 38 C.F.R. § 3.385.  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As such evidence is not 
of record, the Board finds that a preponderance of the 
evidence is against this claim and the issue of entitlement 
to service connection for left ear hearing loss must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

B. Left Ear Tinnitus

Turning to the Veteran's claimed left ear tinnitus, the Board 
observes that the Veteran denied experiencing tinnitus in his 
left ear at the July 2005 VA examination.  At the March 2009 
VA examination, however, he reported that although the right 
ear was worse, he was experiencing tinnitus in both ears.  
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a 
veteran is competent as a lay person to provide evidence that 
he experiences ringing in his ears).  Following an 
examination of the Veteran and a review of his claims file, 
the March 2009 VA audiologist opined that it is at least as 
likely as not that the Veteran's current left ear tinnitus is 
due to military noise exposure.  The examiner noted that the 
Veteran reported a history of aircraft noise exposure from 
serving as a medi-vac.  

While pertinent to the Board's determination, evidence of a 
current disability and a nexus linking this disability to 
service, is not sufficient to establish service connection.  
Rather, in order to prevail on the issue of service 
connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and competent evidence of a nexus between 
an in-service injury or disease and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In the present case, the Veteran's service treatment records 
contain documentation that reflects he was exposed to 
significant aircraft noise during active duty service.  In 
this regard, a February 2005 hearing conservation data report 
denotes that the Veteran is routinely exposed to noise.  
Additionally, a post-deployment examination report indicates 
that the Veteran's Specialty Code while serving in Iraq from 
October 2003 to November 2003 was 4N07 (medic), and that he 
reported he was "often" exposed to loud noise and excessive 
vibration.  Finally, an Occupational Injury/Illness Report 
from the Veteran's second period of active duty service 
(report dated in September 2004) reflects that his job tasks 
involved exposure to aircraft engine noise involved with 
patient airlifts.  

The Board finds that the above evidence is consistent with 
the Veteran's own lay contentions of acoustic trauma.  
Moreover, there is no reason to doubt the credibility of the 
Veteran's lay assertions of in-service noise exposure related 
to aircraft noise.  As such, the Board concludes that his 
contentions of in-service acoustic trauma are sufficiently 
corroborated by the record.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also 38 U.S.C.A. § 1154(a) (West 2002) (due consideration 
must be given to the places, types, and circumstances of a 
veteran's service).  

In sum, the record contains competent evidence that the 
Veteran has tinnitus in his left ear.  There is also a 
competent medical opinion of record that such tinnitus is at 
least as likely as not related to aircraft noise exposure 
during service.  Finally, there is sufficient evidence that 
the Veteran was exposed to aircraft noise during his period 
of active military service in Iraq and the period of active 
duty from August 2004 to February 2005.  Under these 
circumstances, the Board finds that there is at the very 
least an approximate balance regarding the issue of whether 
his current tinnitus is related to in-service acoustic 
trauma.  Therefore, granting the Veteran of any doubt in this 
matter, service connection is warranted for left ear 
tinnitus.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 
53. 

	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for left ear tinnitus is 
granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


